                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

MASON JAMES                                       §

VS.                                               §                CIVIL ACTION NO. 9:18cv157

TERERA A. ANDERSON, ET AL.                        §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Mason James, an inmate at the Eastham Unit, proceeding pro se, brought the above-
styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed as barred by 28 U.S.C. § 1915(g).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit.

Plaintiff complains of allegedly being kidnapped and falsely imprisoned for a period of forty-five

minutes by the defendant correctional officers on February 20, 2017, more than eighteen months

before he filed the complaint. The factual allegations set forth in plaintiff’s complaint are

insufficient to demonstrate that he was in “imminent danger of serious physical injury” at the time

he filed the complaint. See Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998). Accordingly,

plaintiff is barred from proceeding on an in forma pauperis basis. Id.

                                             ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A
final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.


       So Ordered and Signed
       Jan 4, 2019
